Appellees, under leave granted by the court, have filed a second motion for rehearing, accompanied by a remittitur of $450 of the amount adjudged to them by the trial court, being the amount of damages to crops on the land as found by the jury, and pray that as remitted the judgment of the trial court be reformed and affirmed as to the remainder of the damages found by the jury. We have concluded that said motion should be granted. In our original opinion, 130 S.W.2d 400, we found no error as to the damages found to have been sustained to the lands of appellees by reason of the torts complained of; and reversed the judgment because of the crop damage found by the jury, on the ground that such finding was contrary to the overwhelming preponderance of the evidence. In view of the remittitur filed, no reason appears for remanding the cause for another trial. Our former judgment herein remanding the cause for another trial is therefore set aside, the judgment of the trial court is reformed so as to limit the recovery of the plaintiffs below against the defendant below, appellant here, to the sum of $660, with 6% interest thereon from the date of the judgment; and as so reformed, the trial court's judgment is affirmed.
Motion granted. Judgment of trial court reformed and affirmed.